Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Examiner acknowledges claims 5 and 15 are cancelled. Examiner also acknowledges amendments to claim 1, 10 and 11.
Response to Arguments
Applicant’s arguments, see 2-7, filed 5/31/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ricci (US 20170099295 A1) in view of Di Censo (US 20150006278 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 11-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20170099295 A1) in view of Di Censo (US 20150006278 A1).
Regarding claim 1, Ricci teaches
A method comprising: 
detecting identities of occupants of a vehicle using any of a camera system, an audio system, a biometric sensing system, and a mobile device detection system in the vehicle; see at least FIG. 6B and [0310] where the vehicle includes image sensors 622A-B used to identify users 216 inside the vehicle 104.
matching the detected identities to corresponding profiles of the occupants, wherein the profiles include permissions set by the occupants for collecting data about preferences of the occupants; see at least [0351]-[0352] where the system 800 may include a profile identification module 848 to determine whether a user profile is associated with the vehicle 104. The system 800 may receive information about a user 216 from a camera 878 and determine whether the user information matches a user profile stored in the database 856. Also see [0229]-[0232] where profile data 252 may include one or more user accounts. User accounts may include access and permissions for collecting data about preferences of the occupants.
Ricci teaches all of the elements of the current invention as stated above except
perceiving, based on the permissions in the profiles, preferences of the occupants for inputs received by the occupants, wherein the inputs include a billboard, a landmark, an object, or scenery surrounding the vehicle, wherein the perceiving includes capturing responses of the occupants to the inputs using any of the camera system, a haptic sensing system, and an audio system in the vehicle, and 
wherein the perceiving further includes processing the responses using trained models; and 
adding the preferences to the profiles to provide content to the occupants based on the preferences stored in the profiles.
Di Censo teaches it is known to provide the above elements. See at least FIG. 9 and [0060]-[0061] where a system may determine which advertisement a user is looking at and the context of an advertisement that the user is looking at. For example, a vehicle 902 is driving through Times Square in New York City where billboards 906 and 908 are densely arranged in the area. The system determines an eye gaze of the driver and calculates a GPS location of the car in order to determine that the driver is looking at advertisement 906c. Also see at least claim 6 where the system determines whether the user is interested in one of the billboards by determining that the user has looked in the direction of the billboard more than a predetermined number or times. 
In [0064], if the driver looks at the advertisement about a new smart phone several times, the system can recognize that the driver is interested in the advertisement and capture an image of the advertisement. Using image detection and recognition techniques, the apparatus can detect the content of the ad and retrieve an audio stream that may be customized by the driver’s location. The system can then initiate a streaming process in which an audio advertisement about the new smart phone to the driver via the car’s loud speakers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Ricci to incorporate the teachings of Di Censo and provide a method comprising perceiving, based on the permissions in the profiles, preferences of the occupants for inputs received by the occupants, wherein the inputs include a billboard, a landmark, an object, or scenery surrounding the vehicle, wherein the perceiving includes capturing responses of the occupants to the inputs using any of the camera system, a haptic sensing system, and an audio system in the vehicle, and wherein the perceiving further includes processing the responses using trained models; and adding the preferences to the profiles to provide content to the occupants based on the preferences stored in the profiles.
In doing so, the vehicle system can provide customized advertisements that are tailored to the driver’s interests [0002].

Regarding claim 2, Ricci in view of Di Censo teaches
The method of claim 1 further comprising presenting content to the occupants on a device in the vehicle based on the preferences stored in the profiles. See at least Ricci [0232] where an adult user and a child user with an age of 17 years old or less is located in the vehicle and user account information in the profile may be used in determining whether content is appropriate for the area given the age of the child user. For example, a graphic movie containing violence may suitable to present to a display device associated with the adult user but not acceptable to present to the display device if a 12 year old child is present in the same area.

Regarding claim 3, Ricci in view of Di Censo teaches
The method of claim 1 further comprising suggesting a route for the vehicle based on the preferences stored in the profiles. See at least Ricci [0520] where the vehicle system may recognize that certain shopping items are desired to be picked up and appropriately reroute the user to the preferred shopping location on the trip home to obtain the requested items.

Regarding claim 4, Ricci in view of Di Censo teaches
The method of claim 1 wherein the inputs include at least one of an object outside the vehicle and content being played in the vehicle. See at least preceding logic for claim 1 where the inputs include at least an object (billboard) outside of the vehicle.

Regarding claim 6, Ricci in view of Di Censo teaches
The method of claim 1 further comprising creating a profile for one of the occupants not having a profile, receiving a permission setting from the one of the occupants, and perceiving preferences of the one of the occupants according to the permission setting. See at least Ricci FIG. 23 and [0544]-[0545] where a new profile can be created from scratch. Also see Ricci [0229]-[0232] where profile data 252 may include one or more user accounts. User accounts may include access and permissions for collecting data about preferences of the occupants. See at least Di Censo where the system may perceive preferences of the one of the occupants according to the permission setting.

Regarding claim 7, Ricci in view of Di Censo teaches
The method of claim 1 wherein when the inputs include an object outside the vehicle, the method further comprising identifying the object using a GPS location of the vehicle and either a map of surroundings of the vehicle or data of the surroundings collected by the camera system while the object is perceived. See at least Di Censo FIG. 9 and [0060]-[0061] where a system may determine which billboard advertisement a user is looking at and the context of the advertisement that the user is looking at. For example, a vehicle 902 is driving through Times Square in New York City where billboards 906 and 908 are densely arranged in the area. The system determines an eye gaze of the driver and calculates a GPS location of the car in order to determine that the driver is looking at advertisement 906c. Also see at least FIG. 4 and [0044] where the system can further include a database that can store locations (GPS coordinates) of different advertisements that the driver may see.

Regarding claim 8, Ricci in view of Di Censo teaches
The method of claim 1 wherein when the inputs include an object outside the vehicle, the method further comprising: 
detecting where one of the occupants is gazing based on a GPS location of the vehicle and either stored mapping data or concurrently collected data of surroundings of the vehicle; and estimating whether the one of the occupants likes or dislikes the object based on an amount of time for which the one of the occupants views the object and by processing audiovisual data collected from the one of the occupants while viewing the object using one of the trained models. See at least Di Censo FIG. 9 and [0060]-[0061] where a system may determine which billboard advertisement a user is looking at and the context of the advertisement that the user is looking at. For example, a vehicle 902 is driving through Times Square in New York City where billboards 906 and 908 are densely arranged in the area. The system determines an eye gaze of the driver and calculates a GPS location of the car in order to determine that the driver is looking at advertisement 906c. Also see at least FIG. 4 and [0044] where the system can further include a database that can store locations (GPS coordinates) of different advertisements that the driver may see.
Also see at least claim 6 where the system determines whether the user is interested in one of the billboards by determining that the user has looked in the direction of the billboard more than a predetermined number or times. In [0064], if the driver looks at the advertisement about a new smart phone several times, the system can recognize that the driver is interested in the advertisement.

Regarding claim 11, Ricci in view of Di Censo teaches
A system comprising: 
an identity detection system installed in a vehicle, the identity detection system configured to: 
detect identities occupants of the vehicle by recognizing any of faces, voices, fingerprints, or mobile devices of the occupants; and match the detected identities to corresponding profiles of the occupants, 
wherein the profiles include permissions set by the occupants for collecting data about preferences of the occupants; and a sensing system configured to, based on the permissions in the profiles: 
sense responses of the occupants to inputs received by the occupants in the vehicle using any of a camera system, a haptic sensing system, and an audio system installed in the vehicle, wherein the inputs include a billboard, a landmark, an object, or scenery surrounding the vehicle; 
process the responses using trained models; detect preferences of the occupants for the inputs; and add the preferences to the profiles to provide content to the occupants based on the preferences stored in the profiles. See preceding logic for claim 1.

Regarding claim 12, Ricci in view of Di Censo teaches
The system of claim 11 further comprising an infotainment system configured to present content to the occupants on a device in the vehicle based on the preferences stored in the profiles. See preceding logic for claim 2.

Regarding claim 13, Ricci in view of Di Censo teaches
The system of claim 11 further comprising an infotainment system configured to suggest a route for the vehicle based on the preferences stored in the profiles. See preceding logic for claim 3.

Regarding claim 14, Ricci in view of Di Censo teaches
The system of claim 11 wherein the inputs include at least one of an object outside the vehicle and content being played in the vehicle. See preceding logic for claim 4.

Regarding claim 16, Ricci in view of Di Censo teaches
The system of claim 11 wherein the sensing system is further configured to: create a profile for one of the occupants not having a profile; receive a permission setting from the one of the occupants; and perceive preferences of the one of the occupants according to the permission setting. See preceding logic for claim 6.

Regarding claim 17, Ricci in view of Di Censo teaches
The system of claim 11 wherein when the inputs include an object outside the vehicle, the sensing system is further configured to identify the object using a GPS location of the vehicle and either a map of surroundings of the vehicle or data of the surroundings collected by the camera system while the object is perceived. See preceding logic for claim 7.

Regarding claim 18, Ricci in view of Di Censo teaches
The system of claim 11 wherein when the inputs include an object outside the vehicle, the sensing system is further configured to: 
detect where one of the occupants is gazing based on a GPS location of the vehicle and either stored mapping data or concurrently collected data of surroundings of the vehicle; and estimate whether the one of the occupants likes or dislikes the object based on an amount of time for which the one of the occupants views the object and by processing audiovisual data collected from the one of the occupants while viewing the object using one of the trained models.  See preceding logic for claim 8.


Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Di Censo as applied to claim1 above, and further in view of Pouliot (US 20180144369 A1).

Regarding claim 9, Ricci in view of Di Censo teaches
The method of claim 1 wherein when the inputs include content being played in the vehicle, Ricci in view of Di Censo teaches all of the elements of the current invention as stated above except the method further comprising: 
detecting an input from one of the occupants to a device playing the content; determining whether the one of the occupants likes or dislikes the content based on the input; 
collecting information about the content from the device or from an external source in response to the one of the occupants liking the content; and storing the information in the profile of the one of the occupants.
Pouliot teaches it is known to provide the above elements. See at least [0073]- [0078] where the occupant assistant 904 can provide vendor information to the occupant(s) in the vehicle such as recommending nearby restaurants capable of accommodating the occupant(s) preferences such as a family of four with two adults and two children. The occupant assistant 904 may determine that one of the occupants likes or dislikes the content based on an input from the occupant such as an occupant’s request to update the displayed navigation information to reflect a vendor location associated with the advertisement information, or requesting the occupant assistant 904 to reserve a table with the vendor. Also see at least [0073]-[0078] where the vehicle database manager 820 may collect vendor information from the vendor server (external source) such as information about the goods or services purchased by the occupant(s). The collected information is stored in the profile of the one of the occupants in order to update the profile information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Ricci in view of Di Censo to incorporate the teachings of Pouliot and provide the method further comprising: detecting an input from one of the occupants to a device playing the content; determining whether the one of the occupants likes or dislikes the content based on the input; collecting information about the content from the device or from an external source in response to the one of the occupants liking the content; and storing the information in the profile of the one of the occupants.
In doing so, “the intelligent vehicle can anticipate the needs of individual occupants and groups of occupants and thereby reduce fewer operator distractions, provide a more pleasurable driving experience,” and “enable more effective interaction between vendors and mobile customers.” [0019]


Regarding claim 19, Ricci in view of Di Censo and Pouliot teaches
The system of claim 11 wherein when the inputs include content being played in the vehicle, the sensing system is further configured to: 
detect an input from one of the occupants to a device playing the content; 
determine whether the one of the occupants likes or dislikes the content based on the input; 
collect information about the content from the device or from an external source in response to the one of the occupants liking the content; and store the information in the profile of the one of the occupants. See preceding logic for claim 9.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Di Censo and Pouliot as applied to claim 9 above, and further in view of Kim (US 20140168064 A1).

Regarding claim 10, Ricci in view of Di Censo and Pouliot teaches
A method comprising: 
detecting identities of occupants of a vehicle using any of a camera system, an audio system, a biometric sensing system, and a mobile device detection system in the vehicle; 
matching the detected identities to corresponding profiles of the occupants, wherein the profiles include permissions set by the occupants for collecting data about preferences of the occupants; 
perceiving, based on the permissions in the profiles, preferences of the occupants for inputs received by the occupants, wherein the perceiving includes capturing responses of the occupants to the inputs using any of the camera system, a haptic sensing system, and an audio system in the vehicle, and wherein the perceiving further includes processing the responses using trained models; 
adding the preferences to the profiles to provide content to the occupants based on the preferences stored in the profiles; see preceding logic for claim 1.
detecting body movement of one of the occupants using the trained models and any of the camera system, the haptic sensing system, the audio system; See at least Pouliot FIG. 4 and [0032]- [0033] where the vehicle 100 may include a number of user interface devices in which the user interface devices receive and translate human input into a mechanical movement or electrical signal or stimulus. For example, human input can be body movement or body part movement. The human input may be configured to control one or more functions of the vehicle 100. The instrument panel 400 of the vehicle comprising an input device 432 (such as a touchscreen) which may be configured as a 3D gesture capture device.
estimating whether the one of the occupants likes or dislikes the content based on the detected body movement; See at least Pouliot [0073]- [0076] where, upon request of the one or more occupants, the occupant assistant can automatically make a reservation to reserve the table. It may be determined that the one of the occupants likes or dislikes the content based on the occupant inputting a request. The input, according to [0032]- [0033], may be a detected body movement or body part movement.
collecting information about the content in response to the one of the occupants liking the content; and storing the information in the profile of the one of the occupants. See at least preceding logic for claim 9.
Ricci in view of Di Censo and Pouliot teaches all of the elements of the current invention as stated above except they don’t explicitly teach detecting body movement of one of the occupants responsive to the content being played.
Kim teaches it is known to provide the above elements. See at least [0022], [0039], and [0064]- [0070] where the system may be configured to recognize a gesture of one of the passengers and output a signal to the controller according to the type of gesture (body movement) detected in order to control an output display for displaying content to the passenger.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Pouliot to incorporate the teachings of Kim and provide the method of detecting body movement of one of the occupants responsive 
to the content being played. In doing so, “the passenger is able to manipulate a steering wheel with one hand and keep their eyes forward while controlling multiple in-vehicle electronic devices with simple motions of the other hand, thereby improving passengers’ convenience yet driving safety.” ([0026])

Regarding claim 20, Ricci in view of Di Censo, Pouliot and Kim teaches
The system of claim 11 wherein when the inputs include content being played in the vehicle, the sensing system is further configured to: 
detect body movement of one of the occupants responsive to the content being played using the trained models and any of the camera system, the haptic sensing system, the audio system; 
estimate whether the one of the occupants likes or dislikes the content based on the detected body movement; 
collect information about the content in response to the one of the occupants liking the content; and store the information in the profile of the one of the occupants. See preceding logic for claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./9/20/2022             Examiner, Art Unit 3661                                                                                                                                                                                           
/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661